Citation Nr: 1739766	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.   13-00 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for the cause of the Veteran's death. 


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1954 to September 1956.  He died in March 2009.  The appellant is the Veteran's surviving spouse. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the RO that denied compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for the cause of the Veteran's death; and denied service connection for the cause of the Veteran's death.  The appellant timely appealed. 

The Board remanded the appellant's claim to schedule the appellant a Board hearing in March 2014.  In October 2014, the appellant testified during a hearing before the undersigned at the RO.  

An independent medical expert (IME) opinion was obtained in June 2015.  The appellant was provided with a copy of this opinion in November 2015.

In February 2016, the Board remanded these matters to the RO for initial consideration for evidence submitted and any additional development deemed appropriate.  Such development has been completed and associated with the claims file, and this matter was returned to the Board for further review.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  A review of the electronic records maintained in Virtual VA was also conducted.




FINDINGS OF FACT

1.  The Veteran's Certificate of Death indicates that the Veteran died in March of 2009.  The immediate cause of the Veteran's death was listed as cardiac arrest, sepsis, chronic lymphocytic leukemia (CLL), and pancytopenia.

2.  At the time of the Veteran's death, he was not service-connected for any disabilities.

3.  The causes of the Veteran's death have not been shown to be etiologically related to any disease, injury, or event in service, to include conceded asbestos exposure; and presumptive service connection is not for application.

4.  The Veteran's death was not caused by VA hospital care, medical or surgical treatment, or examination.

5.  The proximate cause of the Veteran's death was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; nor was it the result of an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 (2016).

2.  The criteria for entitlement to under 38 U.S.C. § 1151 for cause of death have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a claimant.  The Board notes that in the context of a claim for cause of death benefits, specific notice requirements exist.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant was provided with adequate notice in an October 2010 letter, prior to the February 2011 decision on appeal. 

VA has also fulfilled its duty to assist the appellant by making reasonable efforts to assist in obtaining evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (a) (West 2014).  The Veteran's service treatment records are of record as are various VA treatment records, to include records relating to his chemotherapy.  The appellant has not identified any outstanding evidence, which could support her claim, and there is no evidence of any VA error in assisting in the procurement of records that could result in prejudice to the appellant.  Overall, the Board finds that the evidence of record is sufficient to decide the appellant's claim.

A VA opinion was obtained in February 2011, and an IME opinion was obtained in June 2015.  Upon review, the Board finds the February 2011 VA opinion and June 2015 IME opinion, taken as a whole, to be thorough, complete, and sufficient bases upon which to reach a decision on the appellant's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The appellant was provided a hearing before the undersigned VLJ in October 2014.  As there is no allegation that either of the hearings provided to the appellant were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the appellant's claim.

II. Legal Criteria

A Veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312 (a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38°C.F.R. § 3.312 (b). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a Veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

With regard to service connection, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38°C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as cardiovascular-renal disease, leukemia, and sarcoidosis.  See 38 C.F.R. §§ 3.303 (b), 3.309(a) (2016); see also 38 U.S.C.A. § 1101 (3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303 (b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 C.F.R. § 3.307 (a)(3) (2016); 38 U.S.C.A. §§ 1112 (a)(1), 1137 (West 2014).  Additionally, if a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  38 C.F.R. § 3.303 (b).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a Veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iii); 38 U.S.C.A. § 1116 (West 2014).  If a Veteran is presumed to have been exposed to an herbicide during such active service, the Veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309 (e), such as ischemic heart disease and Non-Hodgkin's lymphoma, if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307 (a)(6)(ii).

In the present case, the Veteran's DD-214 indicated that his period of service is from September 1954 to September 1956.  Therefore, the Board finds that service in Vietnam has not been established and that it cannot be presumed that the Veteran was exposed to herbicides, pursuant to 38 C.F.R. § 3.307 (a)(6)(iii).

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151, for the cause of death, shall be awarded for a qualifying death of a Veteran in the same manner as if such death were service-connected.  38 U.S.C.A. § 1151 (West 2014). 

In order for a death to qualify for compensation under 38 U.S.C.A. § 1151 (West 2014), the death must not have been the result of the Veteran's willful misconduct and was caused by VA hospital care, medical or surgical treatment, or examination and the proximate cause of death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2014); see also Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013) ("Section 1151 thus contains two causation elements - a [V]eteran's disability must not only be 'caused by' the hospital care or medical treatment he received from the VA, but also must be 'proximate[ly] cause[d]' by the VA's 'fault' or an unforeseen 'event"). 

To establish causation of a death, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the Veteran's death.  Merely showing that a Veteran received VA care, treatment, or examination and that the Veteran died does not establish cause.  38 C.F.R. § 3.361 (c) (1) (2016). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c) (2) (2016).  In other words, the evidence must show that (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  VAOPGCPREC 05-01, 66 Fed. Reg. 33312-01 (June 21, 2001).  The Board acknowledges that the three elements listed immediately above were delineated by VA's General Counsel in the analysis of a version of 38 U.S.C.A. § 1151 effective for claims filed prior to October 1, 1997.  However, despite the fact that the law in effect at such time did not contain a "fault: requirement as it now does, the Federal Circuit determined that it is impossible to delineate proximate cause without speaking in terms of duty when considering a claim based on failure to diagnose, even for claims filed prior to the change in law.  Roberson v. Shinseki, 607 F.3d 809, 816 (Fed. Cir. 2010).  As such, there has been no real change in the standard of these particular claims and the elements delineated by VA's General Counsel remain relevant to claims filed after October 1, 1997, such as in the present appeal.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a Veteran's death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's death and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361 (d) (1) (2016).

Whether the proximate cause of a Veteran's death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32  (2016).  38 C.F.R. § 3.361 (d) (2) (2016).

III. Factual Background and Analysis 

Cause of Death 

In a January 2013 and in October 2013 letter, the appellant contends that the Veteran's CLL may have been caused by his exposure to asbestos and other chemicals in active service. 

The Veteran passed away in March of 2009.  Prior to his death, the Veteran was not service connected for any disability.  The death certificate indicated that the primary cause of death was cardiac arrest, sepsis, CLL, and pancytopenia.  

The Veteran's service treatment records (STRs) are completely silent as to any complaints of, treatment for, or diagnosis of CLL. The VA August 1954 enlistment and September 1956 separation examinations were all within normal limits, with no mention of any hematological disorders.  Additionally, his STRs included no complaint, findings, or diagnosis related to cardiac arrest, sepsis, and pancytopenia and no related abnormalities were indicated on discharge examination.  
A February 2009 VA treatment note indicated that the Veteran was hospitalized with cough, fevers, and sweats.  A computed tomography of his chest revealed small B/L pleural effusions, mild compressive atelectasis, dependent found glass opacity, and enlarged lymph nodes in chest and abdomen.  There was no clinical evidence of any infection.  Records showed that the Veteran's symptoms were felt to be secondary to CLL and he underwent chemotherapy treatment with Cytoxan and Fludarabine; his symptoms improved, and the rest of the Veteran's chronic medical problems remained stable.  The Veteran was later discharged in March 2009 with stable vital signs, examination, and condition. 

A March 2009 VA treatment note indicated that the Veteran was again hospitalized with recurrent fever and sweats.  A cooling blanket was activated and a Tylenol suppository was given at various times.  A computed tomography scan of the Veteran's chest conducted in March 2009 showed progression of lymphadenopathy in several sites, compared to scans done in February 2009.  Blood cultured performed later in March 2009 showed no growth.  Assessments at that time included CLL status-post chemotherapy with adequate lymphocyte response and a history of febrile neutropenia with cyclic fevers, and that hyperpyrexia may be centrally induced versus residual effects of chemotherapeutics versus transformation of CLL to high-grade lymphoma.  The records showed that the Veteran complained of multiple bouts of diarrhea and he appeared ill and weak.  A VA physician noted that the Veteran was febrile with absolute neutropenia, with no response as far as fever to empiric ceftazidime, and that the Veteran would likely experience fever through any antibiotic coverage, as long as the underlying was untreated.  The VA physician noted that Ceftazidime was discontinued, a bone marrow aspiration/biopsy was conducted, and a component of a blood transfusion was administered.  The Veteran expired days after those procedures. 

In July 2010, the appellant submitted correspondence and medical articles on CLL.  These documents did not contain any evidence linking the Veteran's death with his military service.  
In October 2014, the appellant testified that the Veteran returned from Europe in February 2009 with a cough, and was treated for pneumonia.  She testified that the Veteran was so sick that he sweated every three or four hours and his bed had to be stripped.  She also testified that the Veteran was given Tylenol every three hours while hospitalized with the VA.  

In June 2015 VA IME opinion report, the examiner opined that it was not at least as likely as not ( 50 percent probability or more) that the CLL had its clinical onset in active service or, is otherwise related to the Veteran's active service, to include the alleged exposure to asbestos and other chemicals.  The examiner indicated he was not aware of any confirmed link between asbestos (or other chemicals) and the development of CLL.

The Board acknowledges the appellant's contention that the Veteran was exposed to asbestos.  As such, assuming (without deciding) for purposes of this decision the Board will presume the Veteran was exposed; however, the pertinent medical evidence shows that there is no causal relationship between such exposure and CLL.  Additionally, the question of causation of CLL via asbestos exposure is a complex medical determination not subject to lay observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382   (Fed. Cir. 2010).  

The Veteran's STRs are silent as to any treatment for any condition listed as a cause of death above.  VA treatment records dated from August 1954 to September 1956 does not suggest that the immediate causes of death, were present in service or for many years following service.  There is no medical evidence suggesting that these conditions cardiac arrest, sepsis, CLL, and pancytopenia were in any way related to service, and there was no pertinent CLL shown in service or within a presumptive period.  There is no evidence that CLL was manifest to a compensable degree within one year of the Veteran's discharge from service for presumptive consideration.
The evidence indicates that the Veteran's CLL manifested many years after service.  There is no indication that CLL, or any other disease, manifested to a compensable degree within a year of the Veteran's separation from service.  The appellant has not asserted that the Veteran's CLL or any other condition manifested within year of his separation.  In so finding, the Board notes that the presumption concerning chronic diseases is not applicable because an enumerated 38 C.F.R. § 3.309 (a) condition was not shown during his active service or within one year of his discharge from either period of active service, nor was there a showing of post-service continuity of symptomatology of a condition that manifested during service.  38 C.F.R. §§ 3.303 (b), 3.307(a), 3.309(a).

In light of the complete lack of any medical evidence of record linking the cause of death to service, and noting that the Veteran's STRs are silent as to any symptoms indicating any, cardiac arrest, sepsis, CLL, and pancytopenia the Board finds that the preponderance of the evidence is against a finding that the cause of the Veteran's death is related to his active service. 

The Board is certainly sympathetic to the appellant's loss and her claim that the cause of the Veteran's death was service-related.  Unfortunately, however, the appellant, as a lay person, is not shown to have any medical education, training, or experience so as to be competent to render such a medical conclusion, which clearly requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159 (a) (2014). 

Therefore, in light of the above, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  There is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107 (b).



Compensation for the Veteran's Death Under 38 U.S.C.A. § 1151

The appellant contends that the cause of the Veteran's death in March 2009 was the result of negligence, or the lack of proper hospital care or medical care at a VA facility.  In November 2011 letter, she wrote that VA was negligent in beginning treatment for his CLL with chemotherapy, while he had pneumonia and still had an infection.  She contends that the Veteran was so run down and weak at the time of chemotherapy treatment, that he should have been allowed a few more days to build himself up and recover, before commencing chemotherapy; and that this error on VA's part caused and/or hastened the Veteran's death.  While the Veteran initially returned home following chemotherapy treatment, he soon was back in the hospital with a very high fever and a very high white blood count.  His medical condition deteriorated and resulted in the Veteran's death approximately three weeks after his chemotherapy treatment.  

As discussed above, the Veteran was hospitalized in March 2009 with recurrent fever and sweats.  The VA treated the Veteran for his pneumonia and CLL.  After the Veteran's disease hastened and transformed into a lymphomatous state, the VA physician started the Veteran on chemotherapy treatment.  The Veteran would later succumb to his disease.

In July 2010, the appellant submitted medical treatises regarding the impact of testing and treatment on a compromised immune system.  

In February 2011 VA opinion report, the reviewing VA physician indicated that Veteran's claim was reviewed.  He indicated that the physicians did not use poor judgment by deciding to treat the Veteran despite his infection.  The VA physician found that treating physicians were greatly concerned that the Veteran's CLL had accelerated and, perhaps, transformed to a lymphomatous state; and initiated treatment.  The Veteran was ill with recently diagnosed pneumonia, which is not a contraindication to treatment.  Treating physicians weighed the risk that is of the combination of pneumonia and chemotherapy affecting the Veteran's immune response, versus the benefit of reducing the Veteran's malignant process to enable the Veteran to fight off the pneumonia and reduced the burden of his disease.  The reviewing VA physician noted that this was a situation that oncologists made on a regular basis and not a situation where treating physicians used poor judgment.  In the essence, the treating physicians deemed that the risk of not treating the Veteran was greatly outweighed by the benefit of treating the Veteran in view of the acceleration of disease and infectious process.  The reviewing VA physician opined that it is unlikely that the judgment of the treating physicians was negligent in any way because, with the disease accelerating, the Veteran would not have been able to fight off his infection and would have succumbed more readily to his infection.  

In October 2013, the appellant submitted medical articles regarding CT scan risks and the dangers of Tylenol.  

The June 2015 IME opinion examiner opined that it was not at least as likely as not (probability of 50 percent or greater) that an additional disability or death was the result of an error or improper treatment on the part of VA caregivers at any time from February 2009 to March 2009, to include initiating chemotherapy.  The examiner noted that in February 2009, the Veteran presented with fevers and anemia.  The anemia was likely due to CLL.  The examiner indicated that it was stated that he underwent an infectious workup for his fevers but no clear source of infection was found.  There was treatment with antibiotics but it was ultimately felt that the fevers were due to CLL and was determined appropriate for chemotherapy to be started.  The examiner also opined that the additional disability or death was not the result of, or caused by a lack of proper care or negligent treatment on the of VA caregivers.  The examiner noted that although the choice of chemotherapy was somewhat debatable (combination of fludarabine and cyclophosphamide since it can be difficult treatment for elderly patients), it was an accepted regime for CLL and generally would be considered appropriate.  He also indicated that additional disability was not of such severity as to have a material influence in accelerating death or resulting in an event reasonably foreseeable.  The examiner indicated that although infection and death was possible with the administration of any chemotherapy, infection is common and death rare with the type of chemotherapy that was administered. 

After a careful consideration of all evidence of record, the Board finds that the weight of the evidence is against the appellant's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  In this regard, the Board has specifically considered the appellant's contentions that the VA was negligent in beginning treatment for the Veteran's CLL with chemotherapy while he had pneumonia and an infection.  However, the probative evidence shows that the Veteran's cause of death was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or the result of an event that was not reasonably foreseeable.  As determined in the February 2011 and June 2015 opinions by the VA physician and independent examiner reviewed the Veteran's medical history in detail, the Veteran's death was caused by his disease or pneumonia.  Furthermore, the treatment did not have an impact on the causes of the Veteran's death or the treatment for these conditions.  

The only evidence provided by the appellant in support of her claim are her own lay statements and general research asserting improper care on the part of VA; however, the Board finds that, as a lay person, under the facts of this case that involve questions of proper treatment, knowledge of how to interpret laboratory reports and apply those interpretations to treatment, and knowledge of the likely efficacy of treatment of CLL and pneumonia, the appellant is not competent to make a determination as to whether the proper standard of care was provided to the Veteran. In this regard, such an inquiry is medically complex in nature and there is no indication that the appellant has the requisite training or knowledge to offer such an opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Rucker v. Brown, 10  Vet. App. 67, 74 (1997).  Specifically, rendering an opinion as to whether the Veteran's death is the result of any VA treatment, or lack thereof, requires an understanding of a complex internal physical process pertaining to the nature and causes of his death, which is beyond the scope of the appellant.  Therefore, the appellant is not competent to render an opinion as to whether VA failed to properly treat the Veteran; the Board accords such statements no probative weight.

As to the internet articles and other research, the appellant submitted to support her assertions, the Board finds that their probative value is outweighed by the detailed opinions of the VA physician and independent examiner.  In short, the articles and other research submitted by the appellant are general in nature and do not relate to the facts of the Veteran's claim.  Further, while these articles and excerpts, taken together, highlight that CT scans, Tylenol, and the treatment for CLL can have a significant impact on a patient's health, they do not establish that there was any fault in the VA's care that resulted in the Veteran's death.  Moreover, the articles are not combined with an opinion of a medical professional.  Therefore, this evidence is less probative than the detailed opinions from the VA physician and independent examiner regarding the cause of the Veteran's death and whether it was caused by fault of the VA treatment.

The Board is sympathetic to the circumstance which led to the Veteran's death. However, in this case, the Board finds that the preponderance of the evidence is against the appeal for compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


